COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-16-00427-CV


DARYL GREG SMITH                                                  APPELLANT

                                      V.

KAREN ANNETTE SMITH                                                APPELLEE

                                   ----------

          FROM THE 325TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 325-584465-15

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      Appellant Daryl Greg Smith attempts to appeal from an “Order Approving

Receiver’s Motion For Confirmation of Contract (Order Authorizing Sale)” signed

on October 5, 2016.    On November 15, 2016, we sent a letter to Appellant

expressing our concern that we may not have jurisdiction over this appeal

because the order does not appear to be a final judgment or appealable


      1
      See Tex. R. App. P. 47.4.
interlocutory order. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.

2001) (explaining that “the general rule, with a few mostly statutory exceptions, is

that an appeal may be taken only from a final judgment”). We stated that unless

Appellant or any party desiring to continue the appeal filed a response showing

grounds for continuing the appeal by November 28, 2016, the appeal could be

dismissed for want of jurisdiction. See Tex. R. App. P. 42.3(a), 44.3. We did not

receive any response.       Accordingly, we dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).



                                                      PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: January 5, 2017




                                         2